FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                               INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-15 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 17                                                   Page 1 of NYSCEF:
                                                                               3       07/14/2020
                                                        REQUEST              FOR     JUDICIAl.       INTERVENTION                                                                .o      o

                                                        SUPREME                   COURT, COUNTY        OF NEW YORK

                                            Index     No:                                   Date Index      Issued:                                                    For Court      Use Only:

                                                                                                                                                                              IAS Entry Date
                                                                                                           Officers'
 Uniformed Fire Officers Asscciãtien; U..:"....  Firefighters Association of Greater New York; Cerrectian            Benevuient Association of
                                                                                    Sergeants'                         Lieutenants'
 the City of New York; Police Benevolent /muddiun    of the City of New York, Inc.;            Benevolent hseciation;               Benevolent
              Captains'                               Detectives'
 Association;           Endowment   Association; and              Endowment   Association
                                                                                                                                      Plaintiff(s)/Petitianer(s)              Judge Assigned
 -against-
 Bill de Blasio, in his official capacity as Mayor of the City of New York; the City of New York; Fire Dep2-+ment of the City of New York; Daniel
 A. Nigro, in his official capacity as the C:rr!=|:nst    of the Fire Deper*ment of the City of New York; New York City nener+ment of
 Correction; Cynthia Brann, in her official capacity as the C:--±rst         of the New York City Depe-+ment of Carrac+ian; Dermot F. Shea, in                                 RJIFiled Date
 his official capacity as the C~a=irriaaar     of the New York City Police Department; the New York City Police Depe-+ment; i-rederid Davie, in
  his official capacity as the Chair of the Civilian Complaint Review Board; and the Civilian Complaint Review Board
                                                                                                                 Defend:nt':)/Respondent(s)
                   ï ION OR PROCEEDING                                                    re indicatad
 COMMERICIAL                                                                                 IMAmMON!AL
 O     Business Entity (includes corporations, partnerships, LLCs,LLPs,etc.)                       O     Contested
 O    Contract                                                                                             NOTE: If there are children under the age of 18, complete and attach the
 O     Insurance (where incurence company is a party, except arbitration)                                  MATRIMONIAL RJIADDENDUM (UCS-840M).
 O     UCC(includes sales and negotiable instruments)                                                      For Lincuniesied ^^:::!r    ::!:!   actions, use the Un:::te:ted   Divorce RJI(UD-13).
 O    Other Commercial (specify):                                                                  TORTS
 NOTE: For Commercie! Division m:..........: requests pursuant to 22 NYCRR202.70(d),               O     Asbestos
 complete and attach the COMMFRCIAL DIVISION RJIADDENDUM (UCS-840C).                               Q     Child Victims Act
 REALPROPERTY               Specify how many prcpcit|25 the epp!!cetion includes:                  Q     Environmental (specify):
 O    Ce-d---etion                                                                                 O     Medical, Dental or Podiatric Malpractice
 O     Mortgage      ersdesurs (specify):            O Residential         O Co-ercial             O     Motor Vehicle
       Property Address:                                                                           O     Products Liability (specify):
       NOTE: For Mortgage Foreclosure actions involving a one to four family,                      O     Other Negligence (specify):
       owner-occupied residenüui property or owner-occupied cunduminium,                           O     Other Professional Malpractice (specify):
       complete and attach the FORECLOSURE
                                         RJIADDENDUM (UCS-840F).                                   O     Other Tort (specify):
 O    Tax Certiorari                                                                               SPECIALPROCEEDINGS
 Q    Tax Ferec!esure                                                                              Q CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIAL section]
 O  Other Real Property (specify):                                                                 @ CPLRArticle 78 (Body or Officer)
 OTHERMATTERS                                                                                      O Election Law
                                 ~--                        [see NOTE in COMMERCIAL section]
 O certificate of incurg                    :::ion                                                 O Extreme Risk "rctacticn Order
 O Emergency Medical Treatment                                                                     Q MHL Article 9.60 (Kendra's Law)
 O     Habeas Corpus                                                                               O MHL Article 10 (Sex Offender Cs::1::w-Initial)
 Q     Local Court Appeal                                                                          O MHL Article 10 (Sex Offender Confinement-Review)
 O     Mechanic's Lien                                                                             O MHL Article 81 (Gu=~Jianship)
 O     Name Change                                                                                 O Other Mental Hygiene (specify):
 O     Pistol Permit Revocation Hearing                                                            O Other Special Proceeding (specify):
 O     Sale or Finance of Religious/Not-for-Profit      Property
 O     Other (specify):


                                                                                            YES        NO
 Has a ::rs:::      and complaint or summons with notice been filed?                         @         O        If yes, date filed:             07/14/2020
 Has a :urren:      and comp!:!nt or summons with notice been served?                        ®         O        If yes, date served:            07/14/2020
 Is this ar+ion/proceeding being filed post-judgment?                                        Q         Q        If yes, judgment date:

                          IAA.INTE
 O     Infant's c-...
 Q     Extreme Risk Puutectica Order Application
 O     Note of Issue/Certificate of Readiness
 O     Notice of Medical, Dental or Podiatric Malpractice            Date Issue Joined:
 O     Notice of Motion                                              Relief Requested:                                                 Return Date:
 O     Notice of Petition                                            Relief Requested:                                                 Return Date:
       Order to Show Cause                                           Relief Requested:     TRO and Preliminary !njunc+ie°              Return Date:
 O     Other Ex Parte Application                                    Relief Rem ested:
 O     Poor Person Application
 O     Request for Pre!!rin::y Conference
 Q     Residential Mortgage Fenc!esure Se©=mt                C-de      e
 O     writ of Habeas corpus
 O     Other (specify):
                                                                                             1 of 3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                      INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-15 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 17                                                   Page 2 of NYSCEF:
                                                                               3       07/14/2020
 RELATED CASES              List any related actions. For Matrimonial         cases, list any related criminal or Family Court cases. If none, leave blank.
                            If additional space is required, complete        and attach the RJI ADDENDUM (UCS-840A).
 Case Title                                       Index/Case Number             Court                           Judge (if assigned)            Relationship to instant case




                                                                             "Un-Rep"
 PARTIES                    For parties without   an attorney, check the                box and enter the party's address, phone number and email in the space provided.
                          If additional space is required, complete and attach the RJI ADDENDUM (UCS-840A).
 Un- Parties                                        Attorneys and Unrepresented Litigants                                          Issue joined          Insurance Carriers
 Rep List parties in same order as listed in the For represented parties, provide attorney's name, firm name, address, phone and For each defendant, For each defendant,
     caption and indicate roles (e.g., plaintiff,   email. For unrepresented parties, provide party's address, phone and email.    indicate if issue has indicate insurance
                  3rd                                                                                                              been joined.
     defendant,       party plaintiff, etc.)                                                                                                             carrier, if applicable.
     Name: Uniformed Fire Officers Association AnthonyP.Coles      andMichaelR.Hepworth
     Role(s):                                        DLAPiper,12516thAve.,NY,NY10020,                                                O YES O NO
               Petitioner                            Tel.(212)335-4844;
                                                                     Email:anthony.coles@dlapiper.com;
                                                                                                 michael.hepworth@dlapiper.com

                  Uniformed
                         Firefighters
                                 Association
                                        ofGreater
                                              New York AnthonyP.ColesandMichaelR.Hepworth
       Role(s):                                        DLAPiper,12516thAve.,NY,NY10020,                                                         O YES      Q NO
                  Petitioner                           Tel.(212)335-4844;
                                                                       Email:anthony.coles@dlapiper.com;
                                                                                                   michael.hepworth@dlapiper.com
                         Officers'
                  Correction  Benevolent
                                   Association
                                         oftheCity
                                                ofNew
                                                    Yo AnthonyP.ColesandMichaelR.Hepworth
       Role(s):                                        DLAPiper,12516thAve.,NY,NY10020,                                                         O YES      Q NO
                  Petitioner                           Tel.(212)335-4844;
                                                                       Email:anthony.coles@dlapiper.com;
                                                                                                   michael.hepworth@dlapiper.com

                  Police
                      Benevolent
                             Association
                                   oftheCity
                                           ofNew  Inc. AnthonyP.ColesandMichaelR.Hepworth
                                               York,
       Role(s):                                        DLAPiper,12516thAve.,NY,NY10020,                                                         O YES      O NO
                  Petitioner                                           Email:anthony.coles@dlapiper.com;
                                                       Tel.(212)335-4844;                          michael.hepworth@dlapiper.com
       Name: Sergeants' Benevolent Association        AnthonyP.ColesandMichaelR.Hepworth
       Role(s):                                       DLAPiper,12516thAve.,NY,NY10020,                                                          O YES      Q NO
                Petitioner                            Tel.(212)335-4844;
                                                                      Email:anthony.coles@dlapiper.com;
                                                                                                  michael.hepworth@dlapiper.com
       Name: Lieutenants' BenevolentAssociation AnthonyP.ColesandMichaelR.Hepworth
       Role(s):                                 DLAPiper,12516thAve.,NY,NY10020,                                                                O YES      O NO
                Petitioner                                      Email:anthony.coles@dlapiper.com;
                                                Tel.(212)335-4844;                          michael.hepworth@dlapiper.com
       Name: Captains'                                AnthonyP.ColesandMichaelR.Hepworth
                           Endowment Association
       Role(s):                                       DLAPiper,12516thAve.,NY,NY10020,                                                           O YES     O NO
                Petitioner                            Tel.(212)335-4844;
                                                                      Email:anthony.coles@dlapiper.com;
                                                                                                  michael.hepworth@dlapiper.com
       Name: Detectives' EndowmentAssociation AnthonyP.ColesandMichaelR.Hepworth
       Role(s):                               DLAPiper,12516thAve.,NY,NY10020,                                                                   O YES     O NO
                Petitioner                    Tel.(212)335-4844;
                                                              Email:anthony.coles@dlapiper.com;
                                                                                          michael.hepworth@dlapiper.com

                             asMayoroftheCityofNewYork James
                  BilldeBlasio,                            E.Johnson
       Role(s):                                        Corporation
                                                                 CounseloftheCityof NewYork                                                     O YES      ® NO
                  Respondent                           100ChurchStreet,NY,NY10007;Tel.(718)356-310
       Name:                                             James
                                                             e.Johnson
                City of New York
       Role(s):                                          Corporation
                                                                   CounseloftheCityof NewYork                                                   O YES      ® NO
                Respondent                               100ChurchStreet,NY,NY10007;Tel.(718)356-310

                  FireDepartmentof the Cityof NewYork James
                                                          E.Johnson
       Role(s):                                       Corporation
                                                                CounseloftheCityof NewYork                                                      O YES      ® NO
                  Respondent                          100ChurchStreet,NY,NY10007;Tel.(718)356-310
       Name:
                DanielA. Nigro,in hisofficial capacity James
                                                           E.Johnson
       Role(s):                                        Corporation
                                                                 CounseloftheCityof NewYork                                                     O YES      @ NO
                Respondent                             100ChurchStreet,NY,NY10007;Tel.(718)356-310

                  NewYorkCityDepartmentof Correction James
                                                         E.Johnson
       Role(s):                                      Corporation
                                                              Counsel oftheCityof NewYork                                                        O YES     ® NO
                  Respondent                         100ChurchStreet,NY,NY10007;Tel.(718)356-310
       Name: Cynthia
                      Brann,in her official capacity James
                                                         E.Johnson
       Role(s):                                      Corporation
                                                               CounseloftheCityof NewYork                                                        O YES     Q NO
                Respondent                           100ChurchStreet,NY,NY10007;Tel.(718)356-310
       Name: DermotF.
                       Shea,in hisofficial capacity James
                                                        E.Johnson
       Role(s):                                     Corporation
                                                              CounseloftheCityof NewYork                                                        Q YES      ® NO
                Respondent                          100ChurchStreet,NY,NY10007;Tel.(718)356-310

 I AF FIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION                                    AND BELIEF, THERE ARE NO OTHER ItELATED ACTIONS OR PROCEEDINGS,
       EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION                                  BEEN PREVIOUSLY FILED Ibi THIS ACTION OR PROCEEDING.



                     07/14/2020                                                                         /s/ Anthony   P. Coles
 Dated:
                                                                                                                                       Signature

                                            1771930                                                                              Anthony      P. Coles, Esq.

                              Attorney    Registration       Number                                                                   Print    Name
                                                                                           2 of 3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                INDEX NO. 154982/2020
                                                                                                                                                                            Print Form
                Case
NYSCEF DOC. NO. 17      1:20-cv-05441-KPF
                   Request     for Judicial
                                            Document
                                            Intervention
                                                         10-15Addendum
                                                                 Filed 07/17/20 RECEIVED
                                                                                Page 3 of NYSCEF:
                                                                                          3     UCS-840A (7/2012)
                                                                                                  07/14/2020

Supreme                                                                         New     York
                                            COURT,       COUNTY            OF                                                             Index     No:

 For    use      when     additional       space     is needed       to    provide     party      or related   case       information.

                                                                          "Un-Rep"                                                                                          eys"
 PAR     FIES:             For parties without an atto 'ney, check                   box AND enter party address, phone number and e-mail address in "Attorr                       space.
         Parties:                                        Attorneys         and/or    Unrepresented     Litigants:

 Un-                                                                                                                                                               Issue
         List parties in caption order and               Provide attorney name, firm name, business address, phone number and e-mail                               Joined    Insurance      Carrier(s):
 Rep     indicate party role(s) (e.g. defendant;         address of all attorneys that have appeared in the case. For unrepresented                                (Y/N):
         3rd-party plaintiff).                           litigants, provide address, phone number and e-mail address.

         New York City Police Department                 Johnson                                                   James
                        LastName                                                      LastName                                            First Name
                                                         Corporation Counsel of the City of New York
                             First Name                                                         FirmName
                            PrimaryRole:                 100ChurchStreet                                  NY                        NewYork v       10007
         Respondent
                                                                          StreetAddress                            City                    State          Zip
                        SecondaryRole(if any):           7183563100                                                       jjohnson@law.nyc.gov
                                                                  Phone                                  Fax                            e-mail
         Davie                                           Johnson                                                   James
                              Last Name                                               Last Name                                           First Name
                                                                                                                                                                      YES
         Frederick , in his official capacity            Corporation Counsel of the City of New York
                           First Name                                                           FirmName
                         PrimaryRole:                    100ChurchStreet                           NY                               NewYork v       10007
         Respondent
                                                                          StreetAddress                            City                    State          Zip
                        SecondaryRole(if any):           7183563100                                                       jjohnson@law.nyc.gov
                                                                  Phone                                  Fax                            e-mail
         Civilian Complaint Review Board                 Johnson                                                   James
                         Last Name                                                    Last Name                                           First Name
                                                         Corporation Counsel of the City of New York
                             First Name                                                         FirmName
                            PrimaryRole:                 100ChurchStreet                                  NY                        NewYork v       10007
         Respondent                                                  StreetAddress                                                     State
                                                                                                                   City                                   Zip
                        SecondaryRole(if any):           7183563100                                                       jjohnson@law.nyc.gov
                                                                  Phone                                  Fax                            e-mail


                              Last Name                                               Last Name                                           First Name
                                                                                                                                                                      YES

                             First Name                                                                 FirmName
                            PrimaryRole:
                                                                          StreetAddress                            City                    State          Zip
                        SecondaryRole(if any):
                                                                      Phone                              Fax                               e-mail


                              Last Name                                               LastName                                            First Name

                             First Name                                                                 FirmName
                            PrimaryRole:
                                                                          StreetAddress                            City                    State          Zip
                        SecondaryRole(if any):
                                                                      Phone                              Fax                               e-mail


                              Last Name                                               LastName                                            First Name
                                                                                                                                                                      YES

                             First Name                                                                 FirmName
                            PrimaryRole:
                                                                          StreetAddress                            City                    State          Zip
                        SecondaryRole(if any):
                                                                      Phone                              Fax                               e-mail


 RELATED            CASES:                  List any related actions.      For Matrimonial     actions, include any related criminal and/or Family Court cases.
 Case    Title                              Index/Case     No.              Court                              Judge      (if assigned)             Relationship      to Instant    Case




                                                                                                3 of 3
